Case 1:21-cv-21207-KMM Document 1 Entered on FLSD Docket 03/30/2021 Page 1 of 6

                                                                                 FILED BY                D,c.

                                                                                      Mlq 28 2021
                      IN THE
                          THEUNI
                               TED
                              SOI   STATES
                                 JTHERN   DlsrrcT
                                        olsTRl ltlc'
                                                   rcot
                                                  oF    lR'
                                                     MIAMIrFo                         ;tk
                                                                                       ,
                                                                                         jùLJl.)kté
                                                                                        n.o: FL,,.M,Al
                                          M IA M I DIV ISIO N

  ED G IN A T.H EN D RIX SM ITH                )                JU RY TR IA L DE M AN D ED
  Plaintiff,Pro se                             )                C IV IL A C TIO N
  vs                                           )                FILE N O .:
                                               )
  PR A R EC EIV A BLES,
  et.aI.
  D efendants.                                 )
                                      /

                                 C O M PLA INT FO R DA M A G E S

         COM ES N OW ,PlaintiffEdginaT.Hendrix Smith,and filesthisComplaintforDam ages

  againstPR A Receivables an'd Santanderand show s as follow s:

                                   G ENER A L ALLE G ATIO N S

         ThisisaCivilAction forBreachofContrad,Perjury,andIntentionalIntlidionof
  EmotionalDistress.Plaintiffisrequestingajudgmentintheamountof$50,000.00tfifty
  thousanddollars).Venueforthisactionisproperly laidintheSouthernFederalDistrictCourt
  located in M iam i-D ade County,City ofM iam i,State ofFlorida where Plaintiffresides part-tim e.

         a.The causesofaction alleged in this Com plaintaccrued in M iam i-D ade County,
         Florida;
         b.Plaintiffisa residentofM iam i-D ade County,Florida;
         c.Defendanthasaprincipalbusinessaddressin M iamiDadeCounty,Florida
         d.A1lconditionsprecedentto thisaction hasbeen perform ed orhave occurred in
         M iam i-D ade County,G eorgia.




                                                   1
Case 1:21-cv-21207-KMM Document 1 Entered on FLSD Docket 03/30/2021 Page 2 of 6




      1) Atal1timesmaterialhereto,EdginaT.Hendrix Smith(hereinafterPlaintifg was
         com pliantand allow ed a reasonable am ountoftim e forD efendantto honorhis

         agreem ent.

      2) Ata11timesmaterialhereto,PRA ReceivablesandSantanderagreedtoreturnthetitleto
         m y vehicle back upon signing agreem ent.

      3) VehiclewasrepossessedinthestateofFloridaatresidencewhilePlaintiffwas
         hospitalized back in 2009 atB aptistH ospitalw hich resulted in the death ofherbaby,

         how ever,al1repossession feesw ere paid and vehicle w asretrieved upon being released

         from M iam iD ade B aptistHospitalin M iam i-Dade County,Florida.

     4) PursuanttoFederalTradeCommissionAct(15USC 45),unfairordeceptiveactsof
         practicesare illegalin affecting com m erce.Thisprohibition appliesto allpersons

         engaged in com m erce,including banking.The legalstandardsforunfairness and

         deception are independentofeach other.

      5) Breachorviolationofrequiredcontracttermsstatesthatnon-breakingpartyinbreachof
         contractcase isentitledto recover(talldam agesthatarisenaturally and normally from the

         breach ofcontract.''

     6) Perjury isdefinedasapersontowhom alawfuloathoraffinuationhasbeen
         administeredcommitstheoffenseofperjurywhen,in ajudicialproceeding,he
         knowingly and willfully m akesfalse statem entsm aterialto the issueorpointin question.



                                        BA CK G R O UN D

         On or around June 2020,D efendantagreed to return Plaintiff s cartitle to a 2002 Land

         RoverD iseovery 11afterPlaintiffattem pted to have vehicle registered and w as inform ed


                                                 2
Case 1:21-cv-21207-KMM Document 1 Entered on FLSD Docket 03/30/2021 Page 3 of 6




           by DM V staffthatcarwasregistered underanothernam eand in anotherstate.Upon

           investigating the m atterand contacting police,itw asdeterm ined by police thatsom e kind

           offraudulentactivity occurred asitrelatesto cartitlethefl.Furthennore,the Defendant

           senta contract,and Plaintiffsigned the contractand had itnotarized w hile visiting m y

           homelocatedin Snellville,Georgia.(Pleaseseesignedcontractandpolicereport
           enclosed).lntheagreement,PRA Receivableagreedtoretulm thecartitletomeover
           close to a yearago,buthas failed to honortheiragreem ent.Plaintiff isalleging that

           D efendantis guilty ofbreach ofcontract.

                                    C O U NT I-BR EAC H O F C O NT R AC T

      8)     PlaintiffisallegingthatacontractwassignedonoraroundJune4th,2020andwas
           notarized by a Certified N otaly who possesses a valid and legallicense.The contractw as

           signed and m ailed back to D efendantim m ediately.The Defendanthas failed to com ply

           w ith the written agreem ent,which hasresulted in Plaintiffhaving to file a Civil

           Com plaintagainstD efendant.




                                              C O UN T 11
                                       C R IM IN A L PERJUR Y

     9) ThePlaintiffisaccusingtheDefendantofwillfully committingperjurytothePlaintiff
           and lying aboutthe contractasw ellas returning m y cartitle.

                             C O U N T III-DEFAM ATIO N O F CH AR A CTER



           The tenn çr efam ation''m eans any action orotherproceeding fordefam ation,libel,

           slander,orsim ilarclaim alleging thatfonns ofspeech are false,have dam aged to

                                                   3
Case 1:21-cv-21207-KMM Document 1 Entered on FLSD Docket 03/30/2021 Page 4 of 6




          reputation orem otionaldistress,havepresentedanyperson in afalselight,orhave

          resulted in criticism ,dishonor,orcondemnation ofany person. A ccording to the

          Defendant,the aecusation ofPlaintiffaccusing D efendantofbreach ofcontract, perjury,

         andperjuryareuntrue,however,itistrue.ThePlaintiffbelievesthatDefendantis
         attem pting to defnmem y characterby presenting falseinfonnation to myselfand the

          Court.

                         C O U NT lV -EM O T IO NA L D ISTR ESS



      10)Asadirectresultofdefendant'snegligentconductstatedabove,plaintiffhassuffered
   specifican inability to driverher2002 Land Roverforoverayear. Plaintiffhasalso wasted

  m oney on carinsurance,notary expenses,wasted tim e,researeh,contactingpoliceand DM W

  and otherem otionaldistressincluding notbeing able to use transportation during Pandem ic. The

  2002 Land RoverD iscovery 11is currently in m y possession yetregistered in the state of

  Arkansas,which suggestfoulplay andaltering avehicleidentification number.

      11)PlaintiffallegesthatPRA Receivablesand Santanderareguiltyofbreachingalegaland
         binding contrad,unfairand deceptivebusinesspractices, guilty ofperjury,guilty of

         defam ation,and guiltof.

      12)Ata1ltimes,defendanthadadutytoobey thelawsprescribedandby failingtodoso,
         acted in anegligentand discriminatory m anner.

      13)Asadirectresultofdefendant'snegligentconductstatedabove,plaintiffhassuffered
  speeific dam agesincluding,butnotlim ited to financialloss, emotionaldistress,losstime

  associated with PRA Receivables,and otherdamages.


  W HEREFORE,plaintiffpraysforjudgmentagainstthedefendantasfollows:

                                                 4
Case 1:21-cv-21207-KMM Document 1 Entered on FLSD Docket 03/30/2021 Page 5 of 6




      a. Forgeneraldamagesinexcessof$50,000.00 tfiftythousanddollars)
      b. Forfinanciallossincurred

          For costofsuitincttrred herein,

          Forpro se feesincurred herein,and

          Forsuch otherand furtherreliefas the Courtdeem sproper.


   Dated:M arch 20th 2021                                         Respectfully Submittedby:
                                                                 /s/E     e     rE          zwz
                                                                                             e J' e
                                                                 EdginaT.Hendrix Smith
                                                                 3855 Y osem ite Park Lane
                                                                 Snellville,Georgia 30039
                                                                 ainahendrix@ hotmail.com
                                                                 (305)904-7059
                                    CE RTIFICA TE O F SER V ICE

          1hereby certify thaton this 20thday ofM arch, 2021,atrue and correctcopy ofthe
   foregoing w asm ailed via certified m ailw ith the U SPS and filed w ith The U nited States D istrict
   Court,SouthernDistrictofM iami,FloridaandaCopywillbemailedtotheDefendantts).
   PR A RECEIV A BLES,et.al




                                                     5
            Case 1:21-cv-21207-KMM Document 1 Entered on FLSD Docket 03/30/2021 Page 6 of 6




$.
 ,
 4
 .
$ '
  ?K .t
      .-
t, j
'
    e   z

 ï$ ï

    j

                                         . .-   .>   .-    -
